Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joe Edelstein on February 11, 2022.
The application has been amended as follows:
In the abstract, line 4:
Replace “comprising” with -- including --. 

The claims have been amended as follows:
1-7.	(Canceled)

8.	(Currently Amended) An agricultural baler, comprising:
	a chassis;
	a power take-off carried by the chassis;
	a bale chamber carried by the chassis and comprising a baling mechanism coupled to the power take-off and configured to form a bale from fed crop material; and
	a feeder unit carried by the chassis and configured to feed crop material toward the bale chamber, the feeder unit comprising:
		a first rotor comprising a plurality of first extensions extending therefrom, the first rotor being configured to rotate about a first axis of rotation at a first rotation speed; and
		a second rotor arranged in parallel with the first rotor relative to the first axis of rotation and comprising a plurality of second extensions extending therefrom that intermesh with the plurality of first extensions, the second rotor being configured to rotate about a second axis of rotation at a second rotation speed that is different from the first rotation speed.

9.	(Original) The agricultural baler of claim 8, wherein each of the plurality of first extensions comprises a leading edge, relative to a feeding direction, and each of the plurality of second extensions comprises a sharp trailing edge relative to the feeding direction.

10.	(Original) The agricultural baler of claim 8, further comprising a first rotor driver coupled to the first rotor and a second rotor driver coupled to the second rotor.

11.	(Original) The agricultural baler of claim 10, further comprising a controller coupled to the second rotor driver, the controller being configured to output a second rotation speed signal to the second rotor driver to rotate the second rotor at the second rotation speed.

12.	(Original) The agricultural baler of claim 8, wherein the second rotation speed is at least one of a different magnitude from the first rotation speed or in a direction opposite to a rotation direction of the first rotor.

13.	(Original) The agricultural baler of claim 8, further comprising a gearbox comprising a gearbox input rotatably coupled to the first rotor and a gearbox output rotatably coupled to the second rotor.

14.	(Original) The agricultural baler of claim 8, wherein the second rotor is also configured to rotate at the first rotation speed.

15.	(Currently Amended) A method of controlling chop quality of crop material fed to a bale chamber carried by a chassis of an agricultural baler, the method comprising:
	rotating a first rotor comprising a plurality of first extensions about a first axis of rotation at a first rotation speed; and
	rotating a second rotor at a second rotation speed that is different from the first rotation speed, the second rotor being arranged in parallel with the first rotor relative to the first axis of rotation and comprising a plurality of second extensions extending therefrom that intermesh with the plurality of first extensions, the first rotor and the second rotor being carried by the chassis of the agricultural baler and configured to feed crop material toward the bale chamber of the agricultural baler during rotation, the bale chamber comprising a baling mechanism that is configured to form a bale from fed crop material.

16.	(Original) The method of claim 15, wherein each of the plurality of first extensions comprise a leading edge, relative to a feeding direction, and each of the plurality of second extensions comprises a sharp trailing edge relative to the feeding direction.

17.	(Original) The method of claim 15, wherein a first rotor driver is coupled to the first rotor and a second rotor driver is coupled to the second rotor.

18.	(Original) The method of claim 15, wherein the second rotation speed is at least one of a different magnitude from the first rotation speed or in a direction opposite to a rotation direction of the first rotor.

19.	(Original) The method of claim 15, further comprising rotating the second rotor at the first rotation speed.

20.	(New) The agricultural baler of claim 9, wherein the trailing edge of each of the second extensions has a reduced thickness compared to the rest of the respective second extension.

21.	(New) The agricultural baler of claim 8, further comprising a pick-up device configured to feed crop material toward the feeder unit.



23.	(New) The agricultural baler of claim 8, wherein the baling mechanism comprises a plunger and a crank mechanism coupled to the plunger.

24.	(New) The agricultural baler of claim 13, wherein the gearbox has an adjustable gear ratio that controls a ratio of the first rotational speed to the second rotational speed.

25.	(New) The agricultural baler of claim 24, further comprising a controller that is configured to control the adjustable gear ratio of the gearbox.

26.	(New)  The agricultural baler of claim 11, wherein the controller is configured to output the second rotation speed signal to the second rotor driver so the second rotor driver rotates the second rotor at the second rotation speed that is less than the first rotation speed.

27.	(New) The method of claim 15, wherein the first rotation speed is greater than the second rotation speed.

Allowable Subject Matter
Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agricultural baler, comprising …a feeder unit carried by the chassis and configured to feed crop material toward the bale chamber, the feeder unit comprising: first rotor comprising a plurality of first extensions extending therefrom, the first rotor being configured to rotate about a first axis of rotation at a first rotation speed; and a second rotor arranged in parallel with the first rotor relative to the axis of rotation and comprising a plurality of second extensions extending therefrom that intermesh with the plurality of first extensions, the second rotor being configured to rotate about a second axis of rotation at a second rotation speed that is different from the first rotation speed, in combination with the rest of the claimed limitations.
Claim 15 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of controlling chop quality of crop material fed to a bale chamber carried by a chassis of an agricultural baler, the method comprising …rotating a second rotor at a second rotation speed that is different from the first rotation speed, the second rotor being arranged in parallel with the first rotor relative to the axis of rotation and comprising a plurality of second extensions extending therefrom that intermesh with the plurality of first extensions, the first rotor and the second rotor being carried by the chassis of the agricultural baler and configured to feed crop material toward the bale chamber of the agricultural baler during rotation, the bale chamber comprising a baling mechanism that is configured to form a bale from fed crop material, in combination with the rest of the claimed limitations.
Farley (US 7,510,472) discloses: A method of controlling chop quality of crop material (See Col. 3, lines 60-67 "...a crop residue chopper, and a method of use thereof..."), the method comprising: rotating a first rotor comprising a plurality of first extensions about a first axis of rotation at a first rotation speed (See Col. 8, lines 37-44, rotary chopper element 47 rotates at a "rapid speed"; See also Col. 8, lines 58-61, rotary chopper element 47 has a number of knife blades/paddles mounted thereto at a plurality of mounting locations about its periphery); and rotating a second rotor at a second rotation speed that is different from the first rotation speed (See Col. 9, lines 15-29, rotatable shaft 76 is rotatable about axis 80; See Col. 6. lines 4-8, "...the speed... of the rotatable shaft may thus be varied or adjusted to effect an optimal chopping operation;" See also Col. 9, lines 52-64 drive mechanism 88 is controllable to permit the speed of the rotatable shaft 76 to be varied; See also Col. 10, lines 26-29 "Generally the greater the linear tangential speed differential between the rotary chopper element 47 and the rotatable shaft 76, regardless of which is rotating faster, the finer the chop quality"), the second rotor being arranged in parallel with the first rotor relative to the axis of rotation (See Fig. 5, second rotor 76 arranged in parallel to first rotor 47 relative to the axis of rotation 80) and comprising a plurality of second extensions extending therefrom that intermesh with the plurality of first extensions (See Fig. 5, the plurality of first extensions 62 intermesh with the plurality of second extensions 78). Farley discloses the chopper is located on a combine harvester (see title), not a baler. 
  US 2011/0024538 is cited to provide support that a crop chopper is on a combine harvester (10) (see abstract), which feed chopped material onto the ground and the chopper material is picked up by a feeder unit of baler (12) for baling. Therefore, the chopper of Farley is not on a baler, and nowhere in the Farley reference discloses or suggest baling material.
US 5,269,126 to Kalverkamp discloses a chopper unit (fig. 2) for use with harvesting machine, the chopper having two rotors (2 and 10) driven at different speed (see “the 
US 6,874,311 to Lucand et al. discloses a baler (10) having a feeding unit comprising two rotors (30 and 36). But extensions of the two rotors do not intermesh with each other. There is no reason to modify the rotors of feeding unit of Lucand with the rotors of as disclosed by Farley or Kalverkamp because one (Lucand) is a feeding unit on a baler and the other (Farley or Kalverkamp) is a chopper on a combine harvester used in combination with a feeding unit on a baler.  
US 2017/0105355A1 to Rosseel et al. discloses a baler having a rotor feeder (33), wherein the rotor feeder changes its rotational speed when interact with a cutting blades unit (81) (para. 29). Rosseel does not disclose that the cutting blades unit can be a second rotatable rotor.
Therefore, it is concluded by the Examiner that Claims 8-27 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        February 11, 2022